Title: Agreement with Colonel Patterson Bell, 1 September 1777
From: Washington, George
To: 



[Wilmington, Del., 1 September 1777]

Colonel Patterson Bell of the Eighth Battalion of Chester County Militia, having informed me, that he can bring into the Field Two Hundred Volunteers to reinforce the Army under my command, I do hereby agree with him, that the said Corps or such Number of Men as he brings, shall be furnished with provisions & Ammunition during their continuance in service, in the same manner, that the Troops are which compose the Continental Army, he the said Colo. Bell promising to join his Corps to the Detachment commanded by Brigadr Genl Maxwell and to observe his Orders & those of his the said Bell’s Superior Officers while in service. Given at Head Qrs this 1st day of Septemr 1777.
